Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 December 12, 2018

The Court of Appeals hereby passes the following order:

A19A0628. CRAIG BRUCE BROGDON v. THE STATE.

      On April 26, 2017, Craig Bruce Brogdon’s probation was revoked based upon
the commission of a new felony offense. Brogdon filed a motion to correct his
sentence to reflect full credit for time served and an extraordinary motion for new
trial. The trial court denied both motions, and Brogdon then filed this direct appeal
from the order. We lack jurisdiction.
      As to Brogdon’s motion to correct his sentence, the underlying subject matter
of Brogdon’s appeal is the revocation of his probation. In order to obtain appellate
review, he was thus required to file an application for discretionary appeal. See
OCGA § 5-6-35 (a) (5); Jones v. State, 340 Ga. App. 101, 102 (796 SE2d 487)
(2017). An appeal from the denial of an extraordinary motion for new trial also
requires an application for discretionary appeal. OCGA § 5-6-35 (a) (7). See
generally Balkcom v. State, 227 Ga. App. 327 (489 SE2d 129) (1997). Brogdon’s
failure to comply with the discretionary appeal requirements deprives this Court of
jurisdiction to consider this appeal. Accordingly, this appeal is ordered DISMISSED.

                                        Court of Appeals of the State of Georgia
                                               Clerk’s Office, Atlanta,____________________
                                                                         12/12/2018
                                               I certify that the above is a true extract from
                                        the minutes of the Court of Appeals of Georgia.
                                               Witness my signature and the seal of said court
                                        hereto affixed the day and year last above written.


                                                                                        , Clerk.